       Case 1:19-cv-10164-PAE-SN Document 21 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AZALEA MALLORY,

                                        Plaintiff,                   19 Civ. 10164 (PAE)(SN)
                        -v-
                                                                              ORDER
 1667 FIRST GOTHAM PIZZA, INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, Dkt.20, it is ORDERED that the above-entitled action is hereby dismissed

and discontinued without costs, and without prejudice to the right to reopen the action within

thirty days of the date of this Order if the settlement is not consummated.

       To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to be

“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

       The Clerk of Court is respectfully directed to close this case and terminate the motion for

a default judgment pending at docket 13.
      Case 1:19-cv-10164-PAE-SN Document 21 Filed 09/08/20 Page 2 of 2




      SO ORDERED.

                                               PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: September 8, 2020
       New York, New York
